Citation Nr: 0801954	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-08 861	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for a lumbar/thoracic spine 
disorder.  

2.  Entitlement to service connection for a left leg 
disorder, to include as secondary to service connected healed 
fracture, lateral malleolus, left ankle.  

3.  Entitlement to service connection for stomach ulcers.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.  

7.  Entitlement to service connection for 
hypercholesterolemia, to include as secondary to diabetes 
mellitus.  

8.  Entitlement to a compensable evaluation for healed 
fracture, lateral malleolus, left ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.  He also served with the Arkansas Army National Guard 
between January 1984 and September 2003, during which time he 
had periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from August 2005 and December 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  In the August 2005 
decision the RO denied the veteran's claims of entitlement to 
service connection for diabetes mellitus, erectile 
dysfunction, diabetic retinopathy, and hypercholesteremia.  
In the December 2005 decision, the RO denied the remaining 
claims listed on the title page.  

In October 2007 the veteran and his spouse testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1969 to July 1970.  

2.  On January 8, 2008 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, North 
Little Rock, Arkansas, that the veteran died in December 
2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Very unfortunately, two months after his hearing, the veteran 
died during the pendency of the appeal.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


